DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Response to Amendment
The amendment filed on 1/6/2022 has been entered. Claim 1 is currently amended.  Claim 2 has been cancelled.  Claims 1 and 3-20 are pending with claims 14-20 withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to inventions non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 1/6/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest zinc in the alloy composition.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner' s statement of reasons for allowance:
Independent claim 1 is directed to an aluminum-iron alloy for casting, comprising aluminum, iron, silicon, niobium in an amount according to the recited formula (I), and zinc.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Marker et al (Intermetallics, 2011 Dec; 19(12):1919-1929) in view of Krishnamurthy (US 20160145727 A1), and further in view of Shakiba et al (Materials Science & Engineering A 636 (2015) 572–581).  The previous office action made a 103 rejection based on the prior art because the prior art teaches an aluminum-iron alloy with overlapping amount of aluminum, iron, silicon, niobium in an amount according to the recited formula (I) as well as copper.  Since the previous claim 1 recites the composition including one or more of copper, zinc, and combinations thereof, a prima facie case of obviousness existed (MPEP 2144.05).
However, the current amendment removed the option of copper, and limiting the composition with zinc only.  The prior art does not teach or suggest that the alloy comprises zinc.  Therefore, the claimed limitation is not obvious over the prior art anymore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-13 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762